Name: Council Regulation (EC) No 2395/96 of 2 December 1996 on the conclusion of an Agreement on fisheries relations between the European Community and the Republic of Lithuania and of the Protocol laying down the conditions relating to temporary joint ventures and joint enterprises provided for therein
 Type: Regulation
 Subject Matter: business organisation;  European construction;  fisheries;  Europe;  international affairs
 Date Published: nan

 No L 332/6 PEN Official Journal of the European Communities 20 . 12 . 96 COUNCIL REGULATION (EC ) No 2395/96 of 2 December 1996 on the conclusion of an Agreement on fisheries relations between the European Community and the Republic of Lithuania and of the Protocol laying down the conditions relating to temporary joint ventures and joint enterprises provided for therein THE COUNCIL OF THE EUROPEAN UNION, ¢ HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, in conjunction with the first sentence of Article 228 (2 ) and the first subparagraph of Article 228 ( 3 ), Having regard to the proposal from the Commission, Having regard to the opinion of the Parliament, Article 1 The Agreement on fisheries relations between the European Community and the Republic of Lithuania and the Protocol laying down the conditions relating to temporary joint ventures and joint enterprises provided for in the Agreement are hereby approved on behalf of the Community . The texts of the Agreement and the Protocol are attached to this Regulation . Article 2 The President of the Council is hereby authorized to designate the persons authorized to sign the Agreement and the Protocol in order to bind the Community . Article 3 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities . Whereas the European Community and the Republic of Lithuania have negotiated and initialled an Agreement on fisheries relations and a Protocol laying down the conditions relating to temporary joint ventures and joint enterprises provided for therein; Whereas it is in the interest of the Community to approve the Agreement and the Protocol, This Regulation shall be binding in its entirely and directly applicable in all Member States . Done at Brussels , 2 December 1996 . For the Council The President E. FITZGERALD